LINCOLN S~ARE LEGAL SERVICES, INC.                             Fordh am University School of Law       Tel 212-636-6934
                                                               150 West 62nd Street, Ninth Floor       Fa x 212-636-6923
                                                            I New Yo rk, NY 10023                  I

                                          May 26, 2021

  ByECF
  Honorable Sidney H . Stein
  United States District Judge
  Daniel Patrick Moynihan
  United States Courthouse
  500 Pearl St.
                                                                               MEMO                       RSED
  New York, NY 10007-1312

         Re: United States v. Martin Ross, et al., Sl 19 Cr. 913 (SHS)

  Your Honor:

          We write to request a three-day adjournment of the trial in the above-referenced matter,
  which is currently scheduled to begin on August 30. Late last week, I learned that the "drop off
  day" for my daughter's first day at college will be August 30, and I am the only person in the
  household able to drive her to school. The college does not permit early drop offs. I have
  al~rted the Go_vernment to th_is conflict, and the G~vemment_has no objection to a three-day
                            th
  adjournment, 1f August 30 1s the date the scheduling committee selects for s/ J-~} / .
                                                                                    1
                                                                                                   _~
                                                                                                       ~v;Jp.       Jiµ,_ .


         c iliank the Court for its att:::i:::: t:i:u::~::d,
         W
                                               11
                                                                              ;,      ~;5';;i)·
                                      /s/ Michael W. Martin
                                      Michael W. Martin
                                      Ian Weinstein
                                      Lincoln Square Legal Services, Inc.
                                                                                 !fift/r ~
                                                                                   ;;JH· ~IV;,,           ),~
                                      Jennifer R. Louis-Jeune
                                      JLJLaw
                                      Co-Counsel
                                                                                                        (~(O.S-
                                      The Astor Building
                                      217 Broadway, Suite 707
                                      New York, New York 10007
                                      (t): (2 12) 203-9058
                                      (e): jennifer@jljlaw.com

                                      Attorneys for Mr. Martin Ross

  cc : Jacob Fiddelman
       Assistant United States Attorney
       By Email and ECF
